Exhibit 10.45

SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release of All Claims (“Agreement”) is
made this 5th day of April, 2012 (the “Effective Date”), by and between
CryoPort, Inc., a Nevada corporation, and CryoPort Systems, Inc., a California
corporation (collectively, the “Company”), on the one hand, and Larry G.
Stambaugh (“Executive”) in the complete, final, and binding settlement of all
claims and potential claims, if any, with respect to their employment
relationship.

RECITALS

A. Executive has been employed by the Company, pursuant to the terms of that
certain Amended and Restated Employment dated as of December 22, 2010 (the
“Employment Agreement”) and held the positions of Chief Executive Officer and
Chairman of the Board.

B. Executive is also a member of the Company’s Board of Directors.

C. Executive and Company hereby terminate their employment relationship as of
the Effective Date, and wish to resolve amicably and finally all matters between
them, including, but in no way limited to, those matters relating to the
employment relationship between them, the termination of that relationship,
including the basis therefor, and their respective positions regarding the
payment of any severance in connection with said termination.

D. Company has agreed to provide Executive with certain rights and benefits (as
described below) in exchange for Executive’s full release of any and all claims
that Executive may have against the Company and/or any of the “Executive
Released Parties” (as that term is defined below) as provided herein, and all of
the other covenants, promises and terms contained in the this Agreement.

NOW, THEREFORE, IN RELIANCE OF THE ABOVE RECITALS AND IN CONSIDERATION of the
promises, covenants and agreements herein contained, the parties agree as
follows:

1. The parties hereby agree that their employment relationship and the
Employment Agreement are hereby terminated as of the Effective Date, including
termination of all of the offices and other positions held by Executive with the
Company. Executive acknowledges and agrees that he will have no further duties
or responsibilities and no further authority on behalf of the Company after the
Effective Date, other than as specifically set forth herein. In addition, upon
execution of this Agreement, Executive shall tender his resignation from the
Company’s Board of Directors.

2. The Company will pay Executive all wages, salary, bonuses, benefits, and
vacation pay or any other monies owed by Company to Executive through April 5,
2012 (collectively, the Wages”) on April 6, 2012, by issuing two checks for
$6,923.08 and $50,870.77, subject to deductions for applicable withholding
required by law. If the two checks are not issued to Executive on April 6, 2012,
this Agreement shall be null and void. In addition, there are two outstanding
expense reports for business expenses incurred in the ordinary course by
Executive, for which Executive will be reimbursed by the Company after
processing in the ordinary course, consistent with Company policies in place at
the time the expenses were incurred.

3. Executive agrees to promptly return all Company property remaining in
Executive’s possession, including but not limited to credit cards, computer
hardware, computer software, computer files, printers, cell phones, keys, and
documents (and all copies). Executive acknowledges that there is Company
information on his personal lap top computer and smart phone (the Devices”).
Executive agrees to meet with the Company’s Chief Financial Officer, as soon as
practicable, in order to arrange for (a) transfer of all Company information
contained on the Devices to the Company and (b) deletion of all Company
information on these Devices. Executive also agrees to promptly return any
subsequently discovered Company property.

 

1 of 6



--------------------------------------------------------------------------------

4. In consideration for the promises and representations of Executive as
described in this Agreement:

A. the Company will pay Executive a severance amount equal to $180,000, payable
in a lump sum within ten (10) days after receipt of this Agreement signed by
Executive with no revocation received, subject to deductions for applicable
withholding required by law;

B. the Company agrees to continue Executive’s existing healthcare insurance
benefits under COBRA and/or Cal-COBRA until March 31, 2013 (the “Continuation
Period”) with the Company paying the employer portion and Executive paying his
co-payment portion in the same proportions as provided for during Executive’s
employment, currently expected to be $1,389.84 per month for the Company’s
portion and $740.62 per month for the Executive’s portion for April 2012;
provided, however, that if Executive becomes eligible for healthcare insurance
benefits under any other employer’s group healthcare insurance benefit plan
before the expiration of the Continuation Period, Executive shall promptly
notify the Company and the Company’s obligation to pay the Company’s portion of
the COBRA premium shall cease as of the first date on which Executive is
eligible for healthcare insurance benefits under the other employer’s group
healthcare insurance benefit plan; and

C. the exercise period of the two stock options granted to Executive on
September 10, 2010, with exercise prices of $0.66 per share, shall be extended
for a period of five (5) years from the Effective Date as to those underlying
shares of common stock vested as of the Effective Date, which for the sake of
clarity amount to 362,232 and 210,000 respectively, notwithstanding any other
provisions to the contrary contained in the stock option agreements (and/or
applicable incentive stock option plan), including the option expiration dates.
For avoidance of doubt, Executive acknowledges and agrees that all other stock
options held by Executive as of the Effective Date shall cease to vest on the
Effective Date and shall cease to be exercisable in accordance with the
respective stock option agreements (and/or applicable incentive stock option
plan).

 

2 of 6



--------------------------------------------------------------------------------

5. In exchange for the releases and mutual promises contained herein, Executive
hereby irrevocably and unconditionally releases, acquits, and forever discharges
the Company, and all parent, subsidiary, sister, and affiliated corporations and
entities of the Company, as well as all of its past and present, officers,
directors, employees, representatives, consultants, contractors, any human
resources or payroll services provider, and attorneys, and all persons acting
by, through, under or in concert with any of them, and each of their respective
heirs, successors, and assigns (collectively, “Executive Released Parties”), or
any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, or any tort including
defamation, or any legal restrictions on the Company’s right to terminate
employees, or any federal, state or other governmental statute, regulation or
ordinance, including, without limitation:

 

  (1) The Civil Rights Act of 1964, as amended;

 

  (2) 42 U.S.C. § 1981;

 

  (3) The California Fair Employment and Housing Act;

 

  (4) Section 503 of the Rehabilitation Act of 1973;

 

  (5) The Americans With Disabilities Act, as amended;

 

  (6) The Fair Labor Standards Act (including the Equal Pay Act);

 

  (7) The California Constitution;

 

  (8) The California Labor Code;

 

  (9) The Family Medical Leave Act;

 

  (10) The California Family Rights Act;

 

  (11) The Executive Retirement Income Security Act, as amended;

 

  (12) Wage claims of all types, whether for non-payment, late payment,
overtime, rest periods, meal periods, deductions and/or penalties;

 

  (13) Wrongful termination in violation of public policy; and

 

  (14) Unfair business practices (collectively, “claim” or “claims”)

which Executive now has, or claims to have, or which Executive at any time
heretofore had, or claimed to have, or which Executive at any time hereafter may
have, own or hold, claim to have, own or hold against any of the Executive
Released Parties, including but not limited to claims which arise out of or
relate to Executive’s employment by the Company. This release expressly waives
any and all claims Executive may now have against the Company regardless of the
nature, source, or basis for any such claim, including but not limited to claims
for wages, salary, bonuses, commissions, or any other monies owed by the Company
to Executive. This release however does not waive Executive’s rights to
unemployment. This release is intended by the parties to be mutual. Thus,
Executive Released Parties likewise hereby irrevocably and unconditionally
release, acquit, and forever discharge Executive from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, any of the rights, torts or statutes listed
above, which Executive Released Parties now have, or claim to have, or which
Executive Released Parties at any time heretofore have, or claim to have, or
which Executive Released Parties at any time hereafter may have, own or hold,
claim to have, own or hold against Executive, including but not limited to
claims which arise out of or relate to business conducted by Executive during
his employment by the Company. This release expressly waives any and all claims
Executive Released Parties may now have against Executive regardless of the
nature, source, or basis for any such claim. The Company agrees that it will not
oppose Executive’s claim for unemployment benefits.

Nothing in this Agreement shall supersede, invalidate or otherwise undermine the
terms of the Directors and Officers Insurance policy, or any other insurance
policy of Company, its applicability to Executive, and Executive’s entitlement
to be defended and indemnified from any claim covered by such policies.

 

3 of 6



--------------------------------------------------------------------------------

6. Executive hereby agrees that Executive may have had access to confidential or
proprietary information relating to the Company, including but not limited to
customer lists, business strategies and plans, computer programs and other
computer-stored data, accounts payable data, payroll information, personnel
information, pricing and other contract terms. Executive acknowledges that this
information is confidential or proprietary and Executive agrees not to disclose
it, nor allow it to be disclosed, communicated or otherwise conveyed to any
third parties except as may be required by law. Executive further agrees to
immediately inform the Company in writing of any known unauthorized disclosure
of, or access to, the Company’s confidential or proprietary information
described above. Executive hereby agrees that the disclosure of the Company’s
confidential or proprietary information shall cause serious damage to the
Company. The foregoing shall supplement any existing confidentiality agreement,
if any, between the parties hereto and shall survive the full payment of all
sums paid hereunder.

7. Executive acknowledges and agrees that Executive has no pending lawsuit,
administrative charge, or complaint against the Company or any of the other
Executive Released Parties, in any court or with any governmental agency.
Executive also agrees that, to the extent permitted by law, Executive will not
allow any lawsuit, administrative charge, or complaint to be pursued on
Executive’s behalf. Executive further agrees that Executive will not
participate, cooperate, or assist in any litigation against the Executive
Released Parties in any manner, to the extent permitted by law. If lawfully
subpoenaed by a court of this jurisdiction, Executive agrees to provide the
Company written notice of such a subpoena within five (5) days of receipt.

8. It is understood and agreed that this is a full, complete and final general
release of any and all claims described as aforesaid, and that Executive agrees
that it shall apply to all unknown, unanticipated, unsuspected and undisclosed
claims, demands, liabilities, actions or causes of action, in law, equity or
otherwise, as well as those which are now known, anticipated, suspected or
disclosed. This release includes a release under § 1542 of the Civil Code of the
State of California, which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time executing the release, which,
if known by him or her must have materially affected his or her settlement with
the debtor.

Executive hereby expressly waives and relinquishes all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the release granted in this Agreement.

9. This Agreement is intended to release and discharge any claims of Executive
under the Age Discrimination and Employment Act. To satisfy the requirements of
the Older Workers’ Benefit Protection Act, 29 U.S.C. section 626(f), the parties
agree as follows:

 

  A. Executive acknowledges that Executive has read and understands the terms of
this Agreement.

 

  B. Executive acknowledges that Executive has been advised to consult with an
attorney, if desired, concerning this Agreement and has received all advice
Executive deems necessary concerning this Agreement.

 

  C. Executive acknowledges that Executive has been given twenty one (21) days
from April 5, 2012 to consider whether or not to enter into this Agreement, has
taken as much of this time as necessary to consider whether to enter into this
Agreement, and has chosen to enter into this Agreement freely, knowingly, and
voluntarily.

 

4 of 6



--------------------------------------------------------------------------------

  D. For a seven day period following the execution of this Agreement, Executive
may revoke this Agreement by delivering a written notice of revocation within
that time to Robert Stefanovich, if he so chooses. This Agreement shall not
become effective until the 7 days have passed without a revocation being
received. This Agreement will be revoked in its entirety if such notice is
given, and the Company will have no obligation to take any of the actions and/or
make any payment provided by this Agreement.

10. It is understood and agreed that this Agreement is not an admission of
liability and shall not be used or construed as such in any proceeding.

11. This Agreement shall be construed under the laws of the State of California.

12. Executive agrees to refrain from any disparagement, criticism, defamation,
libel or slander of, and from making any derogatory or untruthful statements
about, any of the Executive Released Parties or the Company. Executive Released
Parties likewise agree to refrain from any disparagement, criticism, defamation,
libel or slander of, and from making any derogatory or untruthful statements
about Executive.

13. If any disagreement, controversy, claim, action, proceeding or dispute
between Executive and any Executive Released Parties, is brought to interpret or
enforce the provisions of this Agreement, the prevailing party or parties shall
recover his, her or its reasonable attorneys’ fees and costs.

14. Executive agrees that this Agreement has been negotiated and that no
provision contained herein shall be interpreted against any party because that
party drafted the provision.

15. In the event that any provision of this Agreement is found to be
unenforceable, that provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected.

 

5 of 6



--------------------------------------------------------------------------------

16. This Agreement contains the entire agreement between the parties on the
subjects addressed in this Agreement and replaces any other prior agreements
between the parties with the exception of Company’s confidentiality agreements.
This Agreement may only be modified by a written document signed by a duly
authorized officer of the Company.

By signing this Agreement before the 21 day period described above in paragraph
10(C) expires, Executive waives his right under the ADEA and the OWBPA to 21
days to consider the terms of this Agreement. In any case, however, Executive
retains the right to revoke this Agreement within seven (7) days, as described
above in paragraph 9(D).

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.

 

Dated:    04/05/2012    

/s/ Larry G. Stambaugh

    Larry G. Stambaugh “Executive” Dated:    04/05/2012     CryoPort, Inc. and
CryoPort Systems, Inc. “the Company”    

/s/ Robert Stefanovich

    By: Robert Stefanovich, Chief Financial Officer

 

6 of 6